Filed 5/15/13 P. v. Mahler CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B241517

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA323719)
         v.

DAVID MAHLER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Steven
A. Marcus, Judge. Affirmed.
         Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                      ___________________________
       This case comes before us a second time. David Mahler was convicted of the
second degree murder (Pen. Code,1 § 187) of Kristen Baldwin, with a firearm-use
enhancement (§ 12022.53, subd. (d)), and of assault with a firearm against Donald Van
Develde (§ 245, subd. (a)(2)). On appeal, we concluded the trial court improperly
instructed the jury on felony murder, reversed the murder conviction, and remanded for
further proceedings. (People v. Mahler B220082 (Sept. 7, 2011) nonpub. opn.)
       Following remand, the trial court granted Mahler’s request to represent himself
(Faretta v. California (1975) 422 U.S. 806 [95 S. Ct. 2525, 45 L. Ed. 2d 562]) on
November 29, 2011.
       On March 2, 2012, the court granted Mahler’s request to rescind his pro per status.
Represented by retained counsel, Mahler entered a negotiated plea of guilty to voluntary
manslaughter (§ 192, subd. (a)), added as amended count 3, and he admitted a firearm-
use enhancement (§ 12022.5). In return, Mahler was to be sentenced to an aggregate
state prison term of 21 years, consisting of the 11-year upper term for voluntary
manslaughter, plus the 10-year upper term for the firearm-use enhancement, and a
concurrent three-year term for assault with a firearm.2
       At sentencing on April 27, 2012, the trial court heard Mahler’s motions, in which
he maintained that his current plea constituted one rather than two strikes, that mitigating
factors justified imposition of middle terms and that sentencing him to upper terms on the
offense and the enhancement violated section 1192.7. The court denied the motions and
sentenced Mahler in accordance with the plea agreement. The murder count was
dismissed on the People’s motion.
       The court ordered Mahler to pay a $40 security fee and a $30 criminal conviction
assessment on each count and a $4,000 restitution fine. The court imposed and

1
       Unless otherwise indicated, all further statutory references are to the Penal Code.
2
       The two-year term reflected in the abstract of judgment for assault with a firearm
appears to have been clerical error. The abstract of judgment is ordered corrected to
conform to the trial court’s oral pronouncement of judgment and corresponding minute
order. (See People v. Jones (2012) 54 Cal. 4th 1, 89.)
                                            2
suspended a parole revocation fine pursuant to section 1202.45. The court awarded
Mahler 2,061 days of presentence credit (1,792 actual days and 269 days of conduct
credit).
       Mahler filed a timely notice of appeal in which he checked the preprinted box
indicating, “[t]his appeal is based on the sentence or other matters that occurred after the
plea” and attached a typed list of assertions attacking the validity of his agreed-upon
sentence. Mahler did not request a certificate of probable cause.
       We appointed counsel to represent Mahler on appeal.
       After examination of the record counsel filed an opening brief in which no issues
were raised. On December 10, 2012, we advised Mahler he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has
been received to date.3
       A criminal defendant who appeals following a plea of no contest or guilty without
a certificate of probable cause can only challenge the denial of a motion to suppress
evidence or raise grounds arising after the entry of the plea that do not affect the plea’s
validity. (Cal. Rules of Court, rule 8.304(b)(1).) Mahler’s appeal is inoperative to the
extent he is challenging the validity of his plea by challenging the sentence imposed in
accordance with the terms of his plea. The issues specifically identified in Mahler’s
typed attachment to his notice of appeal can only be construed as an attack on the validity
of the plea itself, or are not germane to his conviction or sentence or concern matters that
are not supported in the record on appeal.
       With respect to other potential sentencing or post-plea issues that do not in
substance challenge the validity of the plea itself, we have examined the record and are
satisfied Mahler’s attorney has fully complied with the responsibilities of counsel and no
arguable issue exists. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746,




3      Counsel filed two motions, which this Court granted, for judicial notice
(12/10/2012), and to augment the record (2/4/2013).
                                           3
145 L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende
(1979) 25 Cal. 3d 436, 441.)

                                    DISPOSITION

      The judgment is affirmed. The superior court is directed to prepare and forward to
the Department of Corrections and Rehabilitation an amended abstract of judgment
changing Mahler’s sentence for assault with a firearm (count 2) from two years to three
years to conform to trial court’s oral pronouncement of judgment.




                                                ZELON, J.


We concur:




      PERLUSS, P. J.




      WOODS, J.




                                            4